Citation Nr: 1725440	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

3.  Entitlement to service connection for psoriaform dermatitis.  

4.  Entitlement to service connection for erythematous papules.  

5.  Entitlement to an effective date earlier than October 1, 1996 for the grant of separate 10 percent evaluations for service-connected right and left foot heel spurs.  

6.  Entitlement to an evaluation in excess of 10 percent for service-connected granuloma annulare.  

7.  Entitlement to an evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease with hiatal hernia.  

8.  Entitlement to an evaluation in excess of 20 percent for left shoulder degenerative arthritis prior to February 10, 2010, and in excess of 30 percent thereafter.  

9.  Entitlement to an initial evaluation in excess of 10 percent for right heel spurs.  

10.  Entitlement to an initial evaluation in excess of 10 percent for left heel spurs.  

11.  Entitlement to a total disability evaluation based on individual unemployability prior to February 21, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

This case was previously before the Board in May 2015.  At that time, the Board reopened the Veteran's service-connection claims for a right shoulder disability and hypertension.  The Board also granted service connection for an acquired psychiatric disorder.  The Board remanded the underlying merits of service connection for a right shoulder disability and hypertension, the increased-evaluation claims, and entitlement to a total disability evaluation based on individual unemployability (TDIU) for further development.  The Agency of Original Jurisdiction (AOJ) obtained the Veteran's private treatment records in October 2015, associated his VA treatment records with the electronic claims file in December 2015, and afforded him with VA examinations in September 2015.  

The AOJ also implemented the Board's May 2015 award of service connection for an acquired psychiatric disorder in an October 2015 rating decision, assessing a 50 percent evaluation effective the Veteran's February 21, 2007 date of claim.  While on remand, the AOJ further granted service connection for a right shoulder disability in a December 2015 rating decision, assessing a 10 percent evaluation effective October 18, 2007.  The Board finds that these grants of service connection constitute full awards of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial ratings or effective dates.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's October 2015 and December 2015 rating decisions constitute full grants of the benefits sought on appeal for an acquired psychiatric disability and a right shoulder disability, no further consideration is necessary for those issues.  

While on remand, in a September 2016 rating decision, the AOJ further granted an effective date of October 20, 1998 for the award of an increase from 10 percent to 20 percent for the Veteran's service-connected left shoulder degenerative arthritis.  The Veteran has not yet initiated an appeal with that adjudication, but is still within the appellate period of that September 2016 rating decision.  Should he wish to appeal that issue, he has until one year from the AOJ's October 6, 2016 notice of the September 2016 rating decision to do so, using VA Form 21-0958.  

In that September 2016 rating decision, the AOJ finally granted TDIU effective February 21, 2007 as the date the Veteran first met the schedular criteria as required by 38 C.F.R. § 4.16(a).  In that rating decision, the AOJ cited their adjudication as a full and final determination of that issue on appeal.  However, as the Veteran has indicated that he has not worked since 1996, and the period prior to February 21, 2007 is still on appeal as part of the Veteran's increased-evaluation claims, the issue of entitlement to TDIU prior February 21, 2007 remains on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and AB v. Brown, 6 Vet. App. 35 (1993).  

Finally, concerning the issue of entitlement to an increased rating for service-connected granuloma annulare, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA has appealed the Court's decision to the United States Court of Appeals for the Federal Circuit.

Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.

The issues of entitlement to service connection for a sleep disorder, psoriaform dermatitis, and erythematous papules; entitlement to an effective date earlier than October 1, 1996 for the grant of separate 10 percent evaluations for right and left foot heel spurs; increased evaluations for left shoulder degenerative arthritis, right foot heel spurs, and left foot heel spurs; and entitlement to TDIU prior to February 21, 2007 are addressed in the REMAND portion of the decision below and are  REMANDED to the AOJ.
FINDINGS OF FACT

1.  Hypertension was diagnosed in active service.  

2.  The Veteran's gastroesophageal reflux disease with hiatal hernia has been manifested by pyrosis and regurgitation; but has not been manifested by persistently recurrent epigastric distress with regurgitation, nausea, vomiting and digestive pain; and is further not productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2016).  

2.  The criteria for an evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia have not been met at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the service-connection claim for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.  

With regard to the increased-evaluation claim for gastroesophageal reflux disease (GERD) with hiatal hernia, the Board finds that the VA's duties to notify and assist have been met.  The RO sent an adequate notice letter to the Veteran in April 2007, and all available service treatment records and post-service medical records have been obtained.  While the Veteran has identified private treatment records, those records were obtained on remand as listed above.  The Veteran further attended a VA examination on remand as listed above.  The Board finds that the VA examination is adequate, as the examiner both reviewed the Veteran's medical history and performed a physical examination.  The examiner further provided findings that relevant to rating the Veteran's GERD with hiatal hernia.  Moreover, the Board notes that there has been substantial compliance with the May 2015 remand directives as discussed above.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Service Connection for Hypertension

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain identified chronic diseases, including hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  In this case, hypertension is among those listed in the regulation. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records do not reflect complaint or diagnosis of hypertension.  However, routine blood pressure screening on three consecutive days in February 1996 showed reading of 130/100, 140/94, 162/108, 158/108, 124/94, and 124/94.  Also in February 1996, during treatment for GERD with hiatal hernia, the service treatment records reflect blood pressure readings of 160/110, 138/110, and 130/100.  Notably, these blood pressure readings were recorded following the Veteran's January 1996 retirement physical, but still prior to his October 1996 separation from service.  

In this case, the Board finds sufficient evidence to establish onset of hypertension during active duty service.  

Hypertension is defined as diastolic blood pressure of predominantly 90mm or greater, or systolic blood pressure of predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  These in-service blood pressure readings include at least two readings per day, on four separate occasions in February 1996.  While the diagnosis for hypertension was not made at the January 1996 separation examination, that examination occurred prior to these hypertensive blood pressure readings.  These in-service readings further support the existence of hypertension as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

As these in-service blood pressure readings support a finding of hypertension, there is sufficient evidence of chronic disease in service.  The February 1996 hypertensive blood pressure readings are sufficient manifestations of hypertension as a disease entity, and establish chronicity in-service.  Moreover, post service VA and private treatment records document ongoing treatment for hypertension following his separation from service.  The Veteran reported the diagnosis for hypertension five years prior to a July 1997 VA examiner.  The earliest VA treatment records also reflect treatment of hypertension with the DASH diet in June 1998, and continued hypertensive blood pressure readings, including 148/92, in July 1998.  

The Board notes that the VA examination reports of record for this issue do not include positive medical nexus opinions.  However, the April 2010 examiner only considered presumptive service connection based on diagnosis within one year of separation from service.  This opinion failed to discuss the Veteran's in-service hypertensive blood pressure readings, failed to address the possibility of in-service onset for hypertension, and failed to consider direct service connection based on 1998 diagnosis shortly following the Veteran's 1996 separation from service.  By contrast, the September 2015 VA examiner's opinion weighing against direct service connection specifically cited normal in-service blood pressure readings.  This opinion not only failed to consider the in-service hypertensive blood pressure readings, but also argues that there were none.  As such, this opinion is based on an inaccurate and incomplete medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  

Affording the Veteran the benefit of the doubt, disabling hypertensive blood pressure readings were "noted" in service, and documentation of treatment and diagnosis of chronic hypertension has been well-documented in post-service treatment records; thus, entitlement to service connection pursuant to the chronicity and continuity provision of 38 C.F.R. § 3.303(b) is warranted.  

Increased Evaluations for Gastroesophageal Reflux Disease with Hiatal Hernia

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Originally, the RO granted service connection for GERD with hiatal hernia in a September 1997 rating decision, assigning a noncompensable evaluation effective the day following the Veteran's separation from service.  The Veteran filed an increased-evaluation claim in October 1998, and the RO granted that claim, assessing a 10 percent evaluation effective his October 1998 an increased-evaluation claim pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran then filed the February 2007 an increased-evaluation claim currently on appeal.  

Under Diagnostic Code 7346, a 10 percent disability rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The Veteran had not filed many written lay statements in this case, and did not have a hearing.  His February 2007 claim merely itemizes the disorders involved in his claim, and he did not file a VCAA response statement.  His December 2007 notice of disagreement only specified that he disagreed with all issues adjudicated in the October 2007 rating decision, and his June 2010 substantive appeal made a general statement that does not address GERD.  Therefore, the evidence for consideration of this issue is contained in the VA examinations, VA treatment records, and private treatment records.
The VA treatment records reveal that the Veteran has been using medication prescribed by his private physician.  In October 2005, he reported regurgitation; and in January 2006, he sought treatment for abdominal pain.  In March 2007, the Veteran endorsed difficulty swallowing (dysphagia), but otherwise consistently denied this symptom of GERD.  In December 2013, he tried switching to over-the-counter medications, but developed heartburn (pyrosis) and returned to using a prescription proton pump inhibitor (PPI).  However, the Veteran denied reflux and heartburn in December 2008; denied abdominal pain, nausea, vomiting, and reflux in December 2013; denied abdominal pain and vomiting in June 2014; and denied nausea and vomiting in January 2015.  

The private treatment records document the Veteran's use of prescription medications for his GERD.  These prescriptions have included Nexium and Prevacid for control of his GERD from July 2005 through September 2009, with Prilosec and Omeprazole more recently.  However, the private treatment records also show that the Veteran denied reflux or heartburn in December 2008.  

At the May 2007 examination, the examiner noted the Veteran's in-service diagnosis for GERD in 1993 and diagnosis for hiatal hernia in 1998 shortly following his discharge from service.  The Veteran described burning abdominal pain at the time of his diagnosis, which had improved with prescription treatment.  At the time of the examination, he reported only rare abdominal pain, and remarked upon the improvement in his symptoms 1991.  At that examination, the examiner commented on the lack of any abdominal pain, bleeding, or loss of weight.  

At the April 2010 VA examination, the examiner again reviewed the Veteran's 1993 in-service treatment for heartburn, and treatment with medications since that time.  The Veteran denied dysphagia for either solids or liquids, denied pyrosis, and denied regurgitation.  The Veteran further denied substernal pain, but endorsed epigastric pain with dietary indiscretion.  The examiner found no hematemesis, melena, nausea, vomiting, esophageal trauma, hospitalization, weight loss, or any other indication of considerable impairment of health.  The examiner specifically characterized the Veteran's health and nutritional status as good.  

At the September 2015 VA examination, the Veteran reported his use of prescription Omeprazole to control his GERD, in addition to dietary limitations.  This time the Veteran endorsed pyrosis and regurgitation, but denied esophageal stricture and spasm.  The examiner found no other physical symptoms pertinet to GERD or hernia, and no impact on the Veteran's ability to work.  

As noted above, a 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is appropriately rated with a 10 percent evaluation.  For example, in April 2010 he reported epigastric pain.  Yet the April 2010 examiner specifically recorded the Veteran's denial of dysphagia for either solids or liquids, pyrosis, regurgitation, and substernal pain.  In September 2015, the Veteran reported both pyrosis and regurgitation.  However, in September 2015, the examiner reported no other pertinent physical findings related to GERD or hernia.  While the Veteran reported only one symptom in April 2010, he did report two symptoms in September 2015.  The Veteran clearly has two or more of the symptoms for the 30 percent evaluation.  However, as the Veteran has submitted very limited written lay statements, it is impossible to ascertain at what point his pyrosis and regurgitation began following the April 2010 VA examination.  Resolving any reasonable doubt in favor of the Veteran, the Board concludes that he is appropriately rated with a 10 percent evaluation throughout appellate period.  

The Board has also considered whether an evaluation in excess of 10 percent is warranted for the Veteran's GERD at any point during the pendency of the appeal.  Again, the Veteran has submitted very few written lay statements, and the evidence in this case is largely from the medical records.  These medical records, including the VA examinations, do not show more than two of the symptoms listed in the diagnostic criteria.  At no point have the medical records reflected that the Veteran's GERD is productive of substernal pain or the considerable impairment of health required for a 30 percent evaluation.  Again, the VA treatment records show that the Veteran denied reflux and heartburn in December 2008.  

The Board also finds that the record does not demonstrate that the Veteran's GERD is consistent with a 60 percent rating during the appeal period.  There is no evidence of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The April 2010 VA examiner found no hematemesis, melena, nausea, vomiting, esophageal trauma, hospitalization, weight loss, or any other indication of considerable impairment of health.  The Board further highlights that the VA treatment records specifically record the Veteran's denial of abdominal pain, nausea, vomiting, and reflux in December 2013; denial of abdominal pain and vomiting in June 2014; and denial of nausea and vomiting in January 2015.  

Accordingly, after consideration of all the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted.  The criteria for the next higher rating of 30 percent have not been met or approximated for any period in this appeal.  See 38 C.F.R. §4.114, Diagnostic Code 7346.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for hypertension is granted.  

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia is denied.  

REMAND

Initially, the September 2015 VA examiner addressed the possibility of direct service connection for sleep apnea, as well as the possibility of a correlation between the Veteran's sleep apnea and his service-connected GERD with hiatal hernia.  However, the opinion regarding secondary service connection addresses causation of sleep apnea by GERD with hernia, but does not address secondary service connection based on aggravation of sleep apnea by GERD with hernia.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  The May 2015 remand specifically sought this opinion, yet the September 2015 VA examiner failed to provide it.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  Remand is required to obtain an opinion for secondary service connection that considers aggravation.   

Following the May 2015 remand, the Veteran attended VA examinations in September 2015 for his feet and left shoulder.  However, since that time, the Court issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016) which impacts these claims.  In Correia, the Court concluded that 38 C.F.R. § 4.59  required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  While this may not appear to apply to a joint such as the shoulder, the Court noted that whether upper extremities, in the context of a discussion specifically related to the shoulders, are or can be weight bearing is a medical question that the Board is not competent to answer.  Id. at 168 n.7.  Moreover, the September 2015 VA examination noted that the Veteran's symptoms included pain on movement, limitation of motion, and decreased muscle strength.  However, the listed range of motion for the left shoulder does not specify whether this range of motion was measured during active or passive motion, and the decreased muscle strength testing results described active movement against some resistance without expressing that range of motion in degrees.  Therefore, remand is required for a new VA examination of the Veteran's service-connected left shoulder.  

With regard to the Veteran's service-connected heel spurs, each foot is currently evaluated under Diagnostic Code 5284.  Notably, VA's General Counsel has determined that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  See VAOPGCPREC 9-98.  However, neither the April 2010 nor the September 2015 VA examinations included range of motion testing on either active or passive motion.  In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joints that are painful, whether or not they are evaluated under a Diagnostic Code predicated on range of motion measurements.  Therefore, in light of Correia and Southall-Norman a remand is required to obtain an additional VA examination for the Veteran's service-connected heel spurs as well. 

With regard to TDIU, prior to February 21, 2007 the Veteran did not meet the criteria for a schedular TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Therefore, any award of TDIU prior to that date would be on extra-schedular basis.  A claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16 (a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16 (b).  As discussed above, the Veteran has indicated that he has been unemployed since 1996.  While the AOJ granted TDIU from February 21, 2007 on remand, the current appellate period begins one year prior to the Veteran's February 21, 2007 increased-evaluation claims, and there is evidence of record that he may have been unemployed during that period.  Therefore, the issue is still on appeal for the period prior to February 21, 2007, yet was not readjudicated in the September 2016 supplemental statement of the case (SSOC).  Remand is required for readjudication.  

While on remand, the AOJ should obtain the Veteran's vocational rehabilitation file, as the evidence of record indicates that the Veteran filed an October 1997 application for vocational rehabilitation with the VA, and was participating in a vocational rehabilitation program through the VA at the time of a December 1999 statement regarding his parents as possible dependents.  The AOJ should further obtain an opinion regarding the Veteran's employability prior to February 21, 2007 from Compensation and Pension Service.  
The Board finally notes that the October 2007 rating decision on appeal adjudicated service-connection claims for psoriaform dermatitis and erythematous papules, and assigned an effective date of October 1, 1996 for separate 10 percent evaluations for service-connected heel spurs in each foot.  The Veteran's December 2007 notice of disagreement clearly addressed each of these issues, yet none of them was addressed in the RO's May 2010 statement of the case (SOC).  To date, a SOC has not been issued.  Therefore, a remand is required to issue an SOC for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

While on remand, the AOJ should update the Veteran's VA treatment records, and contact him regarding his authorization to update any private treatment records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue an SOC that addresses the issues of entitlement to service connection for psoriaform dermatitis and erythematous papules, as well as an earlier effective date for the award of separate 10 percent evaluations for service-connected heel spurs.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that these particular issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.  

2.  The AOJ should secure any outstanding VA medical records from the Wilmington VAMC for treatment since December 2015.

3.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for any sleep disorder, skin disorders, heel spurs, and left shoulder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

4.  The AOJ should secure any available vocational rehabilitation records.  The electronic claims file indicates that the Veteran filed an October 1997 application for vocational rehabilitation with the VA, and was participating in a vocational rehabilitation program through the VA at the time of a December 1999 statement regarding his parents as possible dependents 

5.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of any sleep disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA and private medical records, as well as his lay assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should further note that the Veteran's diagnosis for sleep apnea is recorded in the results of a private December 2006 sleep study.  

The examiner should state whether it is at least as likely as not that the Veteran's sleep disorder manifested during active service, or is otherwise etiologically related to his military service.

In addition, the examiner should state whether it is at least as likely as not that the Veteran's sleep disorder is either caused by or aggravated by his service-connected GERD with hiatal hernia.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected left shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should report all signs and symptoms necessary for rating the Veteran's left shoulder disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right and left shoulders in degrees.  In so doing, the examiner should test the Veteran's range of motion of both shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including additional limitation of motion).  The examiner should also state whether there is any form of ankylosis.

The examiner should further indicate whether there is any impairment of the humerus, such as malunion, fibrous union, nonunion (false flail joint) of the scapulohumeral joint, or loss of the head (flail shoulder).  The examiner should also indicate whether there is any impairment of the clavicle or scapula, such as malunion, nonunion with or without loose motion, or dislocation.  

Finally, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., April 2010 and September 2015 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

7.  The AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected right and left foot heel spurs.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left foot heel spurs under the rating criteria.  In particular, the examiner should indicate whether the Veteran's service-connected right and left foot heels spurs are best characterized as moderate, moderately severe, or severe.  

The examiner should also provide the range of motion of each foot in degrees.  In so doing, the examiner should test the Veteran's range of motion of both feet in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including additional limitation of motion).  The examiner should also state whether there is any form of ankylosis.

The examiner should finally comment as to whether range of motion measurements for active motion, passive motion, weight bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., April 2010 and September 2015 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claim for TDIU prior to February 21, 2007 should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the claims remain denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


